Citation Nr: 9912940	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1976 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for schizophrenia.  
The Board reopened and remanded this case in September 1995, 
and following completion of the requested development, the 
case has been returned to the Board for further appellate 
review.  The Baltimore, Maryland RO currently has 
jurisdiction of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Schizophrenia, or any other acquired psychiatric 
disorder, was not present during active service or the result 
of any incident or incidents of service.


CONCLUSION OF LAW

Schizophrenia, or any other acquired psychiatric disorder, 
was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted a 
claim which is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has submitted "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the appellant, accompanied by his 
claims folder, underwent recent examination by two Board 
certified VA psychiatrists, and he has submitted private 
medical records and opinion in support of his claim.  The 
record does not reveal any additional sources of information 
which may be necessary to adjudicate the present claim and, 
accordingly, the Board finds that the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that he manifested schizophrenia 
during active service and/or within one year following his 
separation.  Specifically, he claims to have experienced 
visual and auditory hallucinations during service which 
confused him and resulted in a suicide attempt.  He also 
contends that he was hospitalized for similar symptomatology 
within one year following his discharge from service.  In 
support of his contentions, he has submitted private medical 
evidence which includes a diagnosis of simple type 
schizophrenia within one year from his separation from 
service, and a medical opinion indicating that the stress of 
army service caused him to become psychotic.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre- 
existing service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1998).  Psychoses may be presumed a service 
connected disability where the evidence shows that such 
disability became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disability during the 
period of service.  This presumption is not available to the 
appellant because he did not serve for 90 days or more.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  A personality disorder is not a disease 
or injury within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (1998).

As the appellant has submitted a well grounded claim, the 
Board must determine whether the weight of the evidence 
supports his claim or is in relative equipoise, with him 
prevailing in either event.  However, if the weight of the 
evidence is against his claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

On his entrance examination, dated in March 1976, the 
appellant denied a history of depression, excessive worry or 
nervous trouble of any sort, and his psychiatric status was 
clinically evaluated as "normal."  On May 12, 1976, he was 
removed from a firing range due to a safety violation, and he 
was seen at the mental hygiene service for undisclosed 
"personal problems" the following day.  On May 17, 1976, 
his commander recommended his discharge due to demonstrated 
deficiencies in aptitude, motivation, attitude, self- 
discipline and personal hygiene.  It was noted that he could 
not cooperate with others and that he required constant 
supervision to accomplish even the most menial of tasks.  It 
was also documented that he had attempted an overdose of 
prescription medication.

In July 1976, the appellant was voluntarily admitted to 
Springfield Hospital Center following a suicide attempt by 
medicine overdose.  On interview, he stated that his suicide 
attempt had been prompted by discovering his girlfriend in 
bed with another man.  He indicated that he became a foster 
child at an early age as his biological mother was beaten to 
death in a motel room and his biological father, who was a 
merchant seaman, was unable car for him.  He lived for 10 
years in the home of Mr. & Mrs. [redacted], but he had been 
unhappy and withdrawn because other children made fun of him.  
He stated that he was discharged from the Army due to his 
unsafe use of a weapon and that, following his discharge, he 
traveled around a good deal and had recently been living at 
Westminster Rescue Mission.

During his course in the hospital, the appellant seemed 
cooperative and responsive to individual, group and 
activities therapy.  He appeared to be adjusting well and was 
sent to Tri- County III to continue with his treatment plan.  
As time went on, however, it became apparent that he was not 
motivated to follow through on any aspect of his training 
program.  He dropped out of nurse's aide training because of 
poor attendance and, when questioned, he either lied about 
his whereabouts or voiced somatic complaints which kept him 
from going to work.  At one point, he eloped with a female 
patient and was returned by the police.  He did not appear to 
be receiving any benefit from hospitalization, and he was 
discharged in October 1976 with a diagnosis of schizoid 
personality with depressive features.

In January 1977, the appellant underwent two brief periods of 
hospitalization at Springfield Hospital Center.  He was 
voluntarily admitted with complaint of feeling depressed 
because his girlfriend left him, and he presented to the 
hospital because he felt he had no place to go.  He was 
placed on chemotherapy and a behavioral program for 
"manipulative" behavior, and was discharged with a 
diagnosis of simple type schizophrenia.  Thereafter, his 
records reveal 6 subsequent admissions, spanning the time 
period from December 1978 to November 1994, for diagnoses 
which include chronic undifferentiated type schizophrenia, 
depression, habitual excessive drinking, unspecified 
personality disorder, borderline personality disorder not 
otherwise specified (NOS) with passive- aggressive features 
and anxiety disorder NOS.  These records also show history of 
substance abuse, to include marijuana, cocaine, amphetamines, 
and hashish.

During a January 1980 hospitalization, a Springfield Hospital 
examiner expressed doubt concerning the veracity of the 
appellant's complaint of auditory hallucinations.  In an 
October 1993 hospitalization, an examiner noted that the 
appellant was manipulative and that his lay history changed 
throughout his stay.  In fact, the appellant himself admitted 
to fabricating psychotic symptoms so that he could be 
hospitalized.

In August 1977, the appellant was admitted to Jackson 
Memorial Hospital in Miami, Florida due to complaint of 
auditory hallucinations.  He reported that, when he was three 
years old, his mother died in a car accident and his father, 
who was a marine biologist, died in a shark attack off the 
coast of Hawaii.  He reported that, during service, he was 
hospitalized for 61/2 months following a freak shooting injury 
to his hip.  He also reported two evaluations for 
"psychological scars."  He stated that the first time he 
heard voices was at the time of his hospitalization at 
Springfield Hospital.  On mental status examination, he 
revealed conscious falsification and was considered a very 
unreliable historian.  He reported a drug problem with 
Seconals which, in fact, was not true, and he appeared to 
have difficulty separating reality from non- reality.  He was 
discharged with a diagnosis of chronic, undifferentiated type 
schizophrenia.

An August 1978 psychiatric examination report by Harry 
Moskowitz, M.D., F.A.P.A., records the appellant's lay 
history of visual and auditory hallucinations which began in 
service.  Specifically, he reported visual hallucinations of 
black cats and giraffes.  His auditory hallucinations 
consisted of male voices telling him to kill himself, and 
female voices telling him not to kill himself.  He indicated 
that his confusion resulted in being discharged from service.  
He stated that, at the age of three, his father died in a car 
accident and his mother was murdered.  He was raised by 
foster parents, he left high school in 9th grade, and he was 
arrested and placed in protective custody for unclear reasons 
in 1975.  Based upon this lay history, the examiner opined 
that the appellant had entered the military to find security, 
but that military service was too stressful and caused him to 
become psychotic.  The examiner also opined that the 
appellant had a low opinion of himself which was projected in 
his auditory hallucinations, and that he was separated from 
reality with continued active delusions of persecution.  
Diagnosis was of paranoid variety schizophrenia.

In November 1979, the appellant was admitted to VA for 
inpatient treatment for complaint of suicidal and homicidal 
ideations.  He stated that both his biological parents had 
died in a plane crash, and that he had a history of being 
institutionalized.  He also described auditory hallucinations 
with suicidal and homicidal ideations.  Diagnosis was of 
paranoid residuals of schizophrenia.

In 1982 and 1983, the appellant underwent several 
hospitalizations at York Hospital in Pennsylvania for various 
physical problems.  In December 1982, an examiner opined that 
the appellant had a borderline personality disorder by noting 
his past history of a broken home, his effeminate mannerisms, 
and psychotic episodes which were not severe.  The examiner 
commented that the intelligence and manipulative manner of 
the appellant made the diagnosis of schizophrenia unlikely 
and that his borderline personality disorder most likely 
represented the cause of his psychiatric problems.

In 1989, the appellant was admitted to Denver General 
Hospital on several occasions for complaint of depression and 
suicidal ideations.  He overdosed with Coumadin on two 
occasions.  He reported auditory hallucinations and a history 
of poly- drug usage, to include alcohol, marijuana, LSD, 
amphetamines, cocaine and IV LSD.  He indicated that his 
biological mother had been murdered, and that he briefly 
lived with biological father, who was an alcoholic, at the 
age of 17.  On mental status examinations, he appeared to be 
suffering from depression, poor self- esteem, poor emotion 
regulation, poor impulse control, and problems with object 
relations and intimacy.  Diagnoses included schizoaffective 
disorder and borderline personality disorder, and it was 
noted that his personality issues were his major obstacles.

In April 1989, the appellant presented to James A. Haley VA 
Hospital in Tampa Bay, Florida following a suicide attempt.  
He complained of episodes of manias and depression.  He 
reported a past history of being sexually abused by his 
foster siblings.  He stated that his biological father 
contacted him at the age of 17, and that he lived with his 
father and step- mother for a few months thereafter.  He 
claimed that he spent 7 years in the Army, and that he had 
attained the rank of sergeant.  He also claimed that he had 
"internal stitches" after being raped at the age of 18.  
Due to suspicions of fabrication, the examiners contacted 
Denver VA which reported a diagnosis of factitious disorder 
with psychological symptomatology.  When confronted by the 
examiners regarding his "fantastic" stories, the appellant 
admitted to fabrication.  He was discharged with a diagnosis 
of factitious disorder with psychological symptoms.

Medical records from Carroll County Health Department reveals 
treatment for paranoid type schizophrenia and borderline 
personality disorder in 1995 and 1996.  He reported past 
history of sexual abuse and problems with friends.

In a letter dated in October 1996, [redacted], the 
appellant's foster parent, reported that, to the best of her 
knowledge, the appellant did not receive any psychiatric 
admissions while under her care during the ages of 7 to 18.

Outpatient treatment records from ADAPT Counseling, Inc., 
reveals treatment for major depression with psychotic 
features and borderline personality disorder in 1997- 1998.  
In April 1997, an examiner noted that the appellant seemed to 
be a "good historian."

In September 1998, the appellant, accompanied by his claims 
folder, underwent VA psychiatric examination by two Board 
certified psychologists.  Review of his service medical 
records did show evidence of physical stress which was 
manifested by his complaint of eye twitching on May 7, 1976.  
There were medical records of file which verified a pre- 
service history of hip fracture with metallic prosthesis.  
There were no reports of schizophrenia.  However, the 
examiners did make note of his reported drug overdose and his 
discharge recommendation.  It was the examiners' opinion that 
the evidence did not warrant a finding of schizophrenia, or 
other similarly severe axis I psychiatric disorder, during 
his brief military career.  Rather, the medical evidence with 
regard to his overdose of prescription medication possibly 
suggested a more severe aggravation of a pre- existing 
behavioral, a personality dysfunction, or a situationally 
induced stress reaction stemming due to military training.

Review of the post- service medical records revealed numerous 
diagnoses of psychiatric and personality disorders which were 
treated with a wide range of psychotropic medications.  His 
developmental history included scenes of abandonment at age 
two, presence of an alcoholic father, evidence of neglect and 
abuse, being a ward of the court, possible sexual abuse and 
living in various foster homes.  Most of the diagnoses 
appeared to be provisional and probable, and appeared to be 
difficult to establish with any certainty.  Clinical 
impressions of current examiners reveal that the appellant is 
a poor historian, is unreliable in his self- reports, and may 
have a tendency toward dramatization and conscious 
falsification of his symptoms as well as his psychiatric 
history.

For example, during his hospitalization at Jackson Memorial 
Hospital in 1977, the appellant reported that his father was 
a marine biologist who died in a shark attack in Hawaii and 
that his mother died in a car accident at the age of 2.  
These reports were grossly at variance with reports from his 
development history as reflected in other psychiatric 
hospitalization summaries.  He also reported history of 61/2 
months of in- service hospitalization for a hip injury, 
however, his pre- military medical records verified his 
treatment for a hip fracture prior to induction.  
Furthermore, he carried a diagnosis of factitious disorder 
with psychological symptoms which predominated in his 
clinical presentation.  The VA examiners explained that a 
factitious disorder is marked by intentional production or 
feigning of physical or psychological signs or symptoms, and 
that the motivation for such behavior is to assume the sick 
role.

On mental status examination, the appellant reported visual 
and auditory hallucinations which began prior to his overdose 
of prescription medication in service.  He attributed the 
lack of a consistent pattern of axis I diagnoses to the fact 
that he himself had been confused and may have been seeking 
attention which, according to the examiners, suggested a need 
to dramatize his complaints to doctors in order to get his 
unresolved needs met.  He indicated that he kept reports of 
physical and sexual abuse from Mrs. [redacted] out of fear from 
losing his foster home assignment.  It was the opinion of the 
VA examiners that the weight of the evidence suggested the 
presence of a severe dysfunction reflecting multiple 
psychiatric disorders, and that his recent diagnosis of major 
depressive disorder with psychotic features and severe axis 
II borderline personality disorder with prominent symptoms of 
somatization disorder was consistent with the results of the 
VA examination.  It was noted that the appellant appeared 
eager to document his psychiatric disabilities, as evidenced 
by his briefcase which contained his medical records.

The VA examiners acknowledged that the appellant was 
diagnosed with schizophrenia by examiners at Springfield 
Hospital Center in 1977.  However, the VA examiners noted 
that there was no evidence of supporting medical opinion, 
clinical assessment, or psychiatric testing or psychological 
testing to support the diagnosis.

In reviewing Dr. Moskowitz' diagnosis of schizophrenia, the 
VA examiners did not call into question the diagnosis at the 
time of assessment.  However, the reliability of the 
appellant's report of visual and auditory hallucinations was 
called into question.  First, there was no report of such 
symptomatology in his military records, or in Springfield 
Hospital Center records, within one year of his military 
discharge.  Second, as stated above, the reliability of his 
reported history was of questionable validity because of 
gross inconsistencies in his personal history, symptom 
presentation, and reported symptoms versus his actual 
behaviors.  Finally, his medical records included numerous 
comments regarding secondary gain issues, possible 
malingering and/or conscious falsification.

Based upon the results of the psychiatric evaluation, the VA 
examiners were of the opinion that the appellant's report of 
symptoms, at best, were unreliable and, at worst, reflected 
attempts at malingering, secondary gain motivation, or 
symptoms of factitious disorder.  This tendency possibly 
explained the inability of clinicians to formulate more 
consistent diagnoses across time and across numerous 
psychiatric facilities in the past.  In summary, the 
examiners rendered the following opinion:

"The veteran has a likely axis I psychiatric 
diagnosis of major depressive disorder with 
psychotic features and prominent symptoms of 
somatization disorder.  He likely has a severe 
axis II borderline personality disorder which is 
the primary focus of clinical attention and which 
most likely predates his military service.  In the 
clinical judgment of the current examiners, it is 
unlikely that an axis I disorder of schizophrenia 
or similarly severe axis I disorder was acquired 
in the military or within one year of his military 
his discharge.  It is, however, likely that his 
preexisting personality disorder caused 
considerable adjustment problems for the veteran 
in the military.  Thus, it is more accurate to say 
that military service was the occasion for, rather 
than the cause of, an exacerbation of his 
personality dysfunction.  Despite the lack of 
evidence that the veteran had premilitary history 
of psychiatric problems, the weight of the 
evidence based upon psychosocial history and 
reports of development stressors as well as 
reports of poor adjustment once in the military 
strongly suggest a preexisting personality 
disorder."

Upon careful consideration of the above- mentioned evidence, 
to include VA and private medical records and opinions, the 
Board finds that the evidence of record preponderates against 
the appellant's claim for service connection for 
schizophrenia.  On the one hand, there is diagnosis of simple 
type schizophrenia by examiners at Springfield Hospital 
Center within months of his discharge from service.  
Additionally, there is the opinion of Dr. Moskowitz to the 
effect that the stresses of military service caused the 
appellant to become psychotic.

On the other hand, there is the opinion of two Board 
certified VA examiners who found that it was unlikely that 
schizophrenia, or any other psychiatric disorder, was 
acquired in the military or was manifested within one year of 
his discharge from service.  Rather, the VA examiners 
reported that it was likely that the appellant had a pre- 
existing personality disorder, classified as borderline 
personality disorder, for which military service was the 
occasion for, rather than the cause of, an exacerbation of 
his personality dysfunction.

In the Board's judgment, the opinions by the VA examiners are 
more probative to the question at hand.  In this regard, the 
Board finds it significant that the VA examiners, based upon 
the appellant's previous and current psychiatric history, 
military service records and face- to- face interview with 
the appellant, found no objective manifestations of 
schizophrenic symptomatology during his period of active 
service or within one year from his separation from service.  
The medical opinion by Dr. Moskowitz, as well as the 
diagnosis of simple type schizophrenia by the examiners at 
Springfield Hospital Center in 1977, are based upon 
unreliable lay history which has clinically been described as 
"conscious falsification" and "factitious."  Indeed, the 
appellant himself has admitted to fabricating histories and 
psychotic symptoms in order to be hospitalized.  And, as 
mentioned previously, even if it were the case that 
schizophrenia was manifested to a compensable degree within 
one year of service, the appellant does not have the 
requisite 90 days of service to avail himself of the 
presumption that the disability was incurred in service.

To the extent that the statements submitted by the appellant 
and Mrs. [redacted] might be taken to suggest the manifestation 
of a psychiatric disorder during service, or within one year 
following discharge, it is well settled that lay statements 
cannot be regarded as competent evidence with regard to 
questions of medical diagnosis or etiology.  Grottveitt v. 
Brown, 5 Vet.App. 91, 93 (1993).  Additionally, the appellant 
himself has indicated that Mrs. [redacted] would not have any 
first- hand knowledge regarding his psychiatric problems.  
Accordingly, the Board concludes that service connection for 
schizophrenia, or any other psychiatric disorder, is not 
warranted.

Finally, the Board notes that the VA examiners have opined 
that the appellant's personality disorder may have been 
exacerbated by the stresses of military service.  There is no 
medical opinion, however, that any such exacerbation was 
permanent, and further, under VA laws and regulations, 
personality disorders are not considered disabilities for 
which service connection may be awarded.  38 C.F.R. 
§ 3.303(c) (1998); Winn, 8 Vet.App. 510, 516 (1998).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).




ORDER

Service connection for schizophrenia, or any other acquired 
psychiatric disorder, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

